DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,688,013 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a progressive mobility aid comprising most of the exact same parts in the exact same locations performing the exact same functions.  Regarding claims 1 and 17-19 of the present application, while the patent does teach four wheel assemblies, each arranged to toggle between a retracted position and a deployed position (claims 13-15), the patent lacks the details of the structure used to provide said wheel assemblies.  Thurlby et al. teaches a wheel assembly comprising: a wheel (4), a first wheel linkage (one side of member 3 coupled to wheel 4 via its axle), a second wheel linkage (other side of member 3 coupled to wheel 4 via its axle), a pedal (7), and a biasing member .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narramore (US-5,263,506) in view of Thurlby et al. (US-1,731,640).
Claims 1 and 17-19: Narramore discloses a progressive mobility aid device (10) comprising: a front-left leg assembly (13); a front-right leg assembly (11); a rear-left leg assembly (14); a rear-right leg assembly (12); a lower left sidebar (19) including a first end and a second end, where the lower left sidebar is pivotably coupled to the front-left leg assembly proximate to the first end and pivotably coupled to the rear-left leg assembly proximate to the second end (via 21 and 22, respectively); a lower right sidebar (18) including a first end and a second end, where the lower right sidebar is pivotably coupled to the front-right leg assembly proximate to the first end and pivotably 
Narramore is discussed above but lacks wheel assemblies.  Thurlby et al. teaches a wheel assembly comprising: a wheel (4), a first wheel linkage (one side of member 3 coupled to wheel 4 via its axle), a second wheel linkage (other side of member 3 coupled to wheel 4 via its axle), a pedal (7), and a biasing member (10), wherein the wheels are biased into a retracted position and is arranged to move between a deployed position (shown by dashed lines in FIG. 1) and a retracted position (FIG. 2).  It would have been obvious to one of ordinary skill in the art to include the wheel assembly structure taught by Thurlby et al. for the retractable wheel assemblies of the patent as an easy means to provide retractable wheels that would work on the ends of the leg assemblies  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narramore to include wheel assemblies, such as that taught by Mueller, so that the walker could be pushed more easily my user’s on flat surfaces, but then when needed to be used on 
Claim 2: Narramore discloses a lower crossbar (16) coupled to the lower left sidebar and coupled to the lower right sidebar (via the front left and right leg assemblies); and an upper crossbar (30) coupled to the upper left sidebar and coupled to the upper right sidebar (via 31 and the equivalent pivot point on opposing side of the crossbar that is not shown).
Claim 3: Narramore discloses a rear-left housing (portion of 26 that extends pasted the handgrip portion located centrally on 26 and includes 28) coupled to the rear-left leg assembly; and a rear-right housing (portion of 25 that extends pasted the handgrip portion located centrally on 25, and a structure similar to 28 located on 25) coupled to the rear-right leg assembly.
Claim 4: Narramore discloses a portion of the rear-left housing as forming a left handle; and a portion of the rear-right housing as forming a right handle (any portion of 25 and 26 could be grasped by a user and used as a handle).
Claim 5: Narramore discloses a left clutch assembly (comprised of 70, 60); and a right clutch assembly (comprised of the equivalent of 70, 60 in the right side of the mobility device).
Claim 6: Narramore discloses the left clutch assembly as being positioned within the rear-left housing (as seen in FIG. 8); and the right clutch assembly as being positioned within the rear-right housing (similar to the left clutch assembles seen in FIG. 8). 

Allowable Subject Matter
Claims 7-16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the filing of a proper Terminal Disclaimer (as discussed above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that new reference Thurlby et al. teaches all the new limitations added by applicant to amended claims 1 and 17-19.  Similarly, Thurlby et al. teaches all the additional limitations not taught by claims 13-15 of U.S. Patent No. 10,688,013 B2 for the double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636